     Case 2:19-cv-00407-KD-N Document 29 Filed 10/26/20 Page 1 of 1        PageID #: 81


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

GABE W. OATES,                                )
     Plaintiff,                               )
                                              )
v.                                            )
                                              )          CIVIL ACTION: 2:19-00407-KD-N
SCOTCH PLYWOOD CO.,                           )
    Defendant.                                )

                                       JUDGMENT

       In accordance with the Order issued on this date, it is hereby, ADJUDGED, ORDERED and

DECREED that this case is DISMISSED without prejudice.

       DONE and ORDERED this the 26th day of October 2020.

                                       /s/ Kristi K. DuBose
                                       KRISTI K. DuBOSE
                                       CHIEF UNITED STATES DISTRICT JUDGE
